UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7853



LARRY R. MASON, JR.,

                                            Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director of Corrections,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-1054)


Submitted:   June 16, 2004                  Decided:   July 30, 2004


Before LUTTIG, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry R. Mason, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Larry R. Mason, Jr., a state prisoner, seeks to appeal

the district court’s order dismissing as untimely his 28 U.S.C.

§ 2254 (2000) petition.           An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge    issues     a    certificate     of    appealability.         28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)     (2000).    A     prisoner   satisfies    this     standard    by

demonstrating      that     reasonable    jurists      would   find    that     his

constitutional      claims    are    debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

            By    failing    to    challenge   in   his    informal    brief    the

district court’s finding regarding timeliness, Mason has failed to

demonstrate       that    reasonable     jurists    would      find    that     his

constitutional claims are debatable and has waived his right to

challenge the district court’s dismissal of his § 2254 petition as

untimely.    4th Cir. R. 34(b).         Accordingly, we deny a certificate

of appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately


                                       - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -